DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2015/056744).
Note: since WO 2015/056744 is in Japanese, this action relies on US 2016/0237199 as an English language equivalent as per the Information Disclosure Statement filed 18 February 2021.
	Yoshida et al. is directed to a coating composition obtained by reacting (A) a polyisocyanate trimer of diisocyanate with (B) compounds having an active hydrogen (paragraphs 0012-0016).  The (B) compounds having an active hydrogen comprise: (B1) a perfluoropolyether, (B2) a silane, and (B3) a monomer having a carbon-carbon double bond (paragraphs 0015-0019).  Compound (A) may be of the formula (paragraph 0035):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The perfluoropolyether group of compound (B1) may be of the formula:
-(OC4F8)a-(OC3F6)b-(OC2F4)e-(OCF2)d-
wherein a, b, c, and d are independently independently integers of 0-200.  The perfluoropolyether group may be linked to the active hydrogen by the group -R1-CH2- (paragraph 0043) wherein R1 is a group of formula -(Y)f-(CF2)g-(CH2)h- wherein Y is a divalent polar group, and f, g, and h 
	Although all the specific examples of compounds for perfluoropolyether (B1) cited by Yoshida et al. employ -OH as the active hydrogen, the reference explicitly teach that "active hydrogen" is not limited to hydroxyl groups but also includes -C(=O)H, -SH, -SO3H, -SO2H, -SOH, -NH2, -NH-, -SiH, and the like (paragraph 0031).  While the reaction of a perfluoropolyether having a hydroxyl group as the active hydrogen group to result in the formation of a urethane bond, one of ordinary skill in the art would expect the reaction product of an isocyanate with the other active hydrogens cited in Yoshida et al. to result in a linkage other than a urethane bond.
	Yoshida et al. show that -OH, -C(=O)H, -SH, -SO3H, -SO2H, -SOH, -NH2, -NH-, -SiH are known in the art as functionally equivalent active hydrogens for attaching perfluoropolyether groups to polyisocyanates in coating composition.  Therefore, because these functional groups were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to use -C(=O)H, -SH, -SO3H, -SO2H, -SOH, -NH2, -NH-, or -SiH as the active hydrogen of perfluoropolyether compound (B1).
	Regarding claims 8-10, while Yoshida et al. do not report the static contact angle of the coated substrate after the test conditions recited in claims 8-10, one of ordinary skill in the art would expect it to inherently satisfy the limitations of these claims since the coating is designed o) and friction durability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2015/056744) in view of Tokunaga et al. (US 2015/0093561).
	Yoshida et al. teach or suggest all the limitations of claim 7, as outlined above, except for specifying the type of glass to be used as the base material on which the coating is applied.  However, Yoshida et al. teach that the coating may be used with smartphones (paragraph 0008).
	Tokunaga et al. teach that alkali-free glass is suitable for use as substrate glass for displays (paragraph 0001), such as mobile phones (paragraph 0014).
	It would have been obvious to one of ordinary skill in the art to use an alkali-free glass as the glass base material of Yoshida et al. since the courts have held the selection of a known material (e.g. alkali-free glass) based on its suitability for its intended use (e.g. substrate glass for phones) supported a prima facie obviousness determination.  See MPEP 2144.07.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 5 is directed to a substrate comprising a surface-treating layer containing a compound represented by formula (1) in claim 4 wherein X1 is a monovalent Si-containing group having a hydrolyzable group and R1 is a monovalent organic group other than 3-(OR2)a-L- wherein: R3 is an alkyl or fluorinated alkyl group, (OR2)a is a polyether chain of formula -(OC6F12)m11-(OC5F10)m12-(OC4F8)m13-(OC3X106)m14-(OC2F4)m15-(OCF2)m16-, and L is a linking group.  Linking group L is a selected from among the divalent groups recited in claim 5, which includes a single bond as both n and m in -(CF2)n- and -(CF2)n-(CH2)m- may be zero.  Additionally while m11, m12, m13, m14, m15, and m16 may independently be zero, one of ordinary skill in the art would understand that the total of these must be greater than one for (OR2) to be considered a polyether as recited in the claims.
	Yoshida et al. represent the closest prior art.  However, the Yoshida et al. require that perfluoropolyether (B1) be attached (A) to the compound in the coating composition via a reaction between an isocyanate and an active hydrogen.  None of the linking groups presented in claim 5 are the reaction product of an isocyanate with an active hydrogen.

Response to Arguments
Applicant’s arguments in combination with the amendment to claim 4 requiring the R1 to be a monovalent group free of urethane bonds, have been fully considered and are persuasive.  Therefore, the rejections over Liu et al. have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Yoshida et al. as set forth in paragraphs 2 and 3 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787